The Attorney               General of Texas
                                          July    7,   1980

MARK WHITE
Attorney General   Honorable W. P. Daves, Jr.                 Opinion No. MI+199
                   Chairman
                   State Board of Insurance                   Re: Whether banks and savings
                   1110San Jacinto                            and    loan associations     licensed
                   Austin, Texas 78706                        under Chapter 24 of the Texas
                                                              Insurance    Code must pay the
                                                              annual license fee set out in article
                                                              24.03 of the Texas Insurance Code
                                                              if they are licensed under Chapter
                                                              3 of the Texas Credit Code.

                   Dear Mr. Daves:

                         You have requested our opinion as to whether banks and savings and
                   loan associations licensed under Chapter 3 of the Texas Credit Code, which
                   are also engaged in the business of insurance premium financing, must pay
                   the annual license renewal fee specified in Chapter 24 of the Texas
                   Insurance Code.

                          Chapter 3 of the Texas Credit Code regulates the business of making,
                   transacting, and negotiating loans. Banks and savings and lcan associations
                   may be licensed thereunder without payment of an Investigation and annual
                   license fee. See article 5069-3.04(l), V.T.C.S. However, Chapter 3 of the
                   Texas Credit Code &es not provide any exemption from the payment of
                   license fees for the business of financing insurance premiums.

                          The Texas Insurance Code was amended by the 66th Legislature with
                   the addition of Chapter 24 to provide regulation of insurance premium
                   finance companies by the State Board of Insurance.       Similar provisions
                   formerly appeared in Chapter 12 of the Texas Credit Code. & Acts 1973,
                   63d Leg., ch. 86 at 176. These provisions were repealed by the 66th
                   Legislature and the licensing of banks and savings and lcan associations to
                   engage In the business of financing insurance premiums is now governed by
                   article 24.02 of the Texas Insurance Code, which states:

                                  (b) Any bank or savings and loan association doing
                              business under the laws of this state or of the United
                              States is entitled to receive a license on notification
                              to the board of its intention to operate under this
                              chapter. The board shall immediately issue a license
                              to that bank or savings and loan association.




                                                 p.    643
Honorable W. P. Daves, Jr. - Page Two        (MW-199)




      Article 24.03 of the Texas Insurance Code            establishes   certain   fees which
insurance premium financing companies must pay:

               (a) Each application for a license to engage in the business
           of insurance premium financing must be in writing and in the
           form prescribed by the board. It must be accompanied by an
           investigation fee of $200.

           . . . .

               (f) The fee for each license is $100 and shall be paid to the
           beard. Each license shall be issued for the calendar year and
           shall remain in force until December 31 of each year, unless
           suspended, revoked, or surrendered in accordance with Article
           24.05 of this chapter. If a license is granted after June 30 of
           any year, the fee is $50 for that year.

      As did its Texas Credit Code predecessor, article 24.03 of the Texas Insurance
Code sets out the sole exception to the payment of statutory fees for a licensee under
Chapter 24:

               (g) Any person holding a license under Chapter 3, Title 79,
           Revised Civil Statutes of Texas, 1925, as amended (Article
           5069-3.01 et seq., Vernon’s Texas Civil Statutes), on the
           effective date of this chapter is required only to pay the license
           fee required under this article and is not required to pay the
           investigation fee required by Section (a) of this article,

Compare Acts 1973, 63rd Leg., ch. 86, art. 12.03(b), 51.

       The plain language of the statute exempts payment of the investigation fee but
does not exempt payment of the annual license fee if a person is also licensed under
Chapter 3 of the Texas Credit Code. This statutory language former article 12.03(b) in
which sets apart the investigation      fee from the annual license fee was clearly
expressed in former article 12.03(b) in Chapter 12 of the Texas Credit Code. The same
statutory distinction which exempts those licensed under Chapter 3 of the Texas
Credit Code from payment of investigation fees but does not exempt them from the
payment of an annual license fee was transferred to Chapter 24 of the Texas Insurance
Code.

      It is a cardinal rule of statutory construction that exceptions cannot be implied
in a statute, but instead must be specifically provided for. See Spears v. City of San
Antonio, 223 S.W. 166 (Tex. 1920); T son v. Britton 6 Tex. 222xex. 1851); Rodri ez v.
R. P. Youngberg Finance, 241 S.W.- 2d 815 Tex. CIV. App. - El Paso 1951,+no wrrt .
reading of the statutory provisions concerning fees to be paid by persons engaged in
the business of financing insurance premiums reveals an exemption from payment of
the investigation fee, not the annual license fee; therefore, without specific statutory
language providing an exception from payment of an annual license fee, none can be
assumed.




                                        P.    644
Honorable W. P. Daves, Jr. - Page Three      Mw-199)




      The Consumer Credit Commissioner did not charge an annual license fee when
premium financing was regulated under Chapter 12 of the Texas Credit Code.
However, this prior administrative construction by another agency does not authorize
the State Board of Insurance to create an exemption where the statute provides none.
The courts will disregard an administrative construction which is contrary to the plain
meaning of a statute. See Brown Express, Inc. v. Railroad Commission, 415 S.W.2d 394
(Tex. 1967); Eddins-Waar     Butane Company v. Calvert, 298 S.W.2d 93 (Tex. 1957).
Corn are Attorney General Opinion H-1277 (19781, with Attorney General Opinion H-871
7imF

       Banks and savings and loan associations which are licensed under Chapter 24 of
the Texas Insurance Code as well as Chapter 3 of the Texas Credit Code must pay the
annual license fee required by article 24.03 of the Insurance Code. There is IK)
statutory exception which exempts banks and savings and loan associations from the
payment of an annual license fee.

                                   SUMMARY

               A bank or savings and loan association, licensed under
           Chapter 3 of the Texas Credit Code and Chapter 24 of the
           Texas Insurance Code, must pay the annual license fee set out
           in article 24.03, Texas Insurance Code.




                                             MARK      WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Nancy Ricketts
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
C. Robert Heath, Chairman
Jon Bible
Susan Garrison
Rick Gilpin
Tom Pollen
Nancy Ricketts
Bruce Youngblood




                                       P.   645